589 F.2d 231
TRANSWESTERN PIPELINE CO., Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent.
No. 78-1090.
United States Court of Appeals,
Fifth Circuit.
Feb. 7, 1979.

Vinson & Elkins, James W. McCartney, Houston, Tex., for petitioner.
Robert R. Nordhaus, Gen. Counsel, F.E.R.C., Howard E. Shapiro, Sol., J. Paul Douglas, Atty., Washington, D. C., for respondent.
Martin A. Mattes, San Francisco, Cal., for the People of the State of California and the Public Utilities Commission of the State of California, intervenor.
Petition for Review of an Order of the Federal Energy Regulatory Commission.
Before BROWN, Chief Judge, COLEMAN and TJOFLAT, Circuit Judges.
PER CURIAM:


1
Transwestern Pipeline Company (Transwestern) brings this appeal under 15 U.S.C. § 717r(b) to review certain orders of the Federal Energy Regulatory Commission (the Commission) relating to the Commission's regulations on research, development and demonstration (RD&D) expenditures.  The parties have informed the Court that Transwestern is a party to a rate case now pending before the Commission in which the regulations involved in this appeal will be applied to a concrete factual situation.  The Court is of the opinion that review of the Commission's orders may be premature at this time, especially in light of the pending rate case.  Accordingly, the proceedings in this case are stayed pending the outcome of Docket No. RP75-74.  In the event that Transwestern is aggrieved by the outcome of the rate case, it may appeal to this Court in a timely manner from the appropriate final order of the Commission, and that appeal will then be consolidated with this case.  In the event that Transwestern is not aggrieved by the outcome of the rate case or does not file a timely appeal, the Commission should move the Court to dismiss this case.  Barring any extraordinary circumstances, such a motion will be granted.


2
Order accordingly.